department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date march xxxxkx xxxkxxx xxxxkx uil code contact person identification_number contact number employer_identification_number xxkkkx form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s there are an insufficient number of insureds to provide for an adequate premium-pooling base in addition your risk is too heavily concentrated in one insured as a result your business lacks one of the principle elements of insurance risk_distribution thus because you do not qualify as an insurance_company you do not meet the statutory requirement for exemption under sec_501 of the code you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty_failure_to_file the returns timely may file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your xxxxxx sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person xxxxxx xxkkxxxk xxxxxxk legend identification_number contact number fax number employer_identification_number xxkxkxx place xxxxxx a xxkxxx b xxkxxkx c xxkxkx d xxxxkkx e xxkxxkx f xxxxxx date xxxxxx year xxxkxxx xxkxxxkx m o xxxxkx xxkxxxx o xxxxxkx p xxxxxkx q c xxkxkx xxxxxx s xxkxxxkx t u xxkxxxkx xxkxxkx v xxxxkx w xxkxxkx xx y xxxxkx dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below xxxxxx facts you were incorporated on date in place you are in the business of providing certain commercial casualty and property insurance-type services you also reinsure certain contracts as described below you filed an election under sec_953 of the internal_revenue_code which allows an election by a foreign_insurance_company to be treated as a domestic_corporation you are wholly owned by a you have only one class of stock-m of no par_value shares out of these m shares you issued n shares in equal amounts to individuals d and e the total consideration paid for the shares was dollar_figureo paid in cash d and e also serve as your only corporate officers and directors president treasurer and assistant secretary e serves as your director vice president secretary and assistant treasurer neither d nor e holds financial interests in any other insurance_companies moreover neither d nor e has any agreement or relationship with any of the shareholders of the insurance_companies with which you conduct business the documents indicate that you are wholly owned by a which is wholly owned by d and e in equal parts d serves as your director corporate executive officer ceo you have employed company f as your resident manager for an annual compensation estimated to be less than dollar_figurep in addition to the gq direct-written insurance contracts that you issued to b you and entity c entered into an agreement titled joint underwriting stop loss endorsement c is not related to you a b dore you represent that c is a regulated insurer agreement you are responsible for payment of claims up to certain specified thresholds if the thresholds are met then c becomes liable for payment of claims up to certain specified limits the specified limits for c’s payment of claims are exceeded then you again become liable it also appears that for each of the above-referenced contracts you receive of the total premiums c receives of the total premiums it is unclear whether b pays you and c directly or whether b pays you and you remit to c it appears that under this if during year you entered into two types of reinsurance arrangements in the first arrangement you assumed reinsurance contracts from c the primary issuers on these contracts are unaffiliated insurance_companies that underwrite credit-type policies credit property credit disability and or credit life and policies for vehicle service contracts for year you received dollar_figurer in premium income from this arrangement you refer to the second arrangement as a reinsurance risk pooling program in this arrangement you participate in a reinsurance risk_pool with several other unrelated insurance_companies pool participants the risk_pool is operated by c each pool participant has one or more affiliated operating entities for which it underwrites insurance coverage generally casualty type coverage b insures a portion of the direct insurance underwritten by the pool participants using a so-called stop loss endorsement you currently participate in over s insurance policies with more than t insureds you blend together your direct-written insurance and then reinsure the entire book on a quota-share basis with each of the pool participants during year you received dollar_figureu in premiums with respect to this second arrangement d ra xxxxxkx your gross_income totaled dollar_figurev for year which consists of dollar_figurew in direct written premiums and dollar_figurex in reinsurance assumed and pooled premiums of your total premium income for year is from b is from the first reinsurance arrangement and is from the reinsurance risk pooling program for year your assets totaled dollar_figurey and total capital equaled dollar_figureo law and analysis neither the code nor the regulations define the terms insurance or insurance_contract the standard for evaluating whether an arrangement constitutes insurance is 312_us_531 in which the court stated that historically and commonly insurance involves risk-shifting and risk-distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed insurance has been described as involv ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils epmeir v united_states 199_f2d_508 7th cir insurance is contractual security against possible anticipated loss id cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir affig 96_tc_18 the risk transferred must be risk of economic loss f 2d 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse u s pincite revrul_89_96 1989_2_cb_114 allied fidelity corp v commissioner revrul_2007_47 r b provides that an arrangement that provides for the reimbursement of inevitable future costs does not involve the requisite insurance risk for purposes of determining whether the amount_paid for the arrangement is deductible as an insurance premium and whether the assuming entity may account for the arrangement as an insurance_contract for purposes of subchapter_l of the code in revrul_2007_47 a domestic_corporation engaged in a business process that was inherently harmful to people and property applicable government regulations require the corporation to take action to remediate the harm and therefore the_domestic_corporation will incur future cost to restore its business location there is no uncertainty that future costs will be incurred the_domestic_corporation entered into a contract with a domestic insurance_company to be reimbursed for its future costs the arrangement had no limits on its duration citing and amplifying revrul_89_96 1989_2_cb_114 revrul_2007_47 holds that this was not an insurance arrangement arrangements that are entered into to manage losses that are at least substantially certain to occur or that are not the result of fortuitous events do not constitute insurance the fortuity principle is central to the notion of what constitutes insurance revrul_2007_47 holds that an arrangement that purports to be an insurance_contract that lacks the requisite insurance risk or fortuity may instead be characterized as a deposit arrangement a loan or a contribution_to_capital an option or indemnity contract based on the substance of the arrangement between the parties xxxxxx risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer see revrul_60_275 1960_2_cb_43 risk shifting not present where subscribers all subject_to the same flood risk agreed to coverage under a reciprocal flood insurance exchange risk_distribution incorporates the statistical phenomenon known as the law of large numbers the concept of risk_distribution emphasizes the pooling aspect of insurance that it is the nature of an insurance_contract to be part of a larger collection of coverages combined to distribute risks between insureds 96_tc_18 aff'd 979_f2d_162 9th cir the new york stock exchange gratuity fund insurance that isn’t insurance yale l j explained that b y diffusing the risks through a mass of separate risk shifting contracts the insurer casts his lot with the law of averages the process of risk_distribution therefore is the very essence of insurance see also 797_f2d_920 10th cir risk_distribution means that the party assuming the risk distributes his potential liability in part among others 988_f2d_1135 fed cir rlisk distribution involves spreading the risk of loss among policyholders in treqanowan f 2d pincite the court quoting note distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir in situation of revrul_2002_89 2002_2_cb_984 s a wholly owned subsidiary of p a domestic parent_corporation entered into an annual arrangement with p whereby s provided coverage for p’s professional liability risks the liability coverage s provided to p accounted for of the total risks borne by s under the facts of situation the service concluded that insurance did not exist for federal_income_tax purposes on the other hand in situation of revrul_2002_89 the premiums that s received from the arrangement with p constituted less than of s's total premiums for the year under the facts of situation the service reasoned that the premiums and risks of p were pooled with those of unrelated insureds and thus the requisite risk shifting and risk_distribution were present accordingly under situation the arrangement between p and s constituted insurance for federal_income_tax purposes in revrul_2002_90 2002_2_cb_985 s a wholly owned insurance subsidiary of p directly insured the professional liability risks of operating subsidiaries of its parent s was adequately capitalized and there were no related guarantees of any kind in favor of s most importantly s and the insured operating subsidiaries conducted themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties together the operating subsidiaries had a significant volume of independent homogeneous risks under the facts presented the ruling concludes the arrangement between s and each of the operating subsidiaries of s's parent constitute insurance for federal_income_tax purposes xxxxxx for valid non-tax business purposes the transport company situation of revrul_2005_40 r b describes a scenario where a domestic_corporation operated a large fleet of automotive vehicles in its courier transport business covering a large portion of the united_states this represented a significant volume of independent homogeneous risks entered into an insurance arrangement with an unrelated domestic_corporation whereby in exchange for an agreed amount of premiums the domestic carrier insured the transport company against the risk of loss arising out of the operation of its fleet in the conduct of its courier business the unrelated carrier received arm's length premiums was adequately capitalized received no guarantees from the courier transport company and was not involved in any loans of funds back to the transport company the transport company was the carrier's only insured while the requisite risk-shifting was seemingly present the risks assumed by the carrier were not distributed among other insured’s or policyholders therefore the arrangement between the carrier and the transport company did not constitute insurance for federal_income_tax purposes the facts in situation of revrul_2005_40 mirror the facts of situation except that in addition to its arrangement with the transport company the carrier entered into a second arrangement with another unrelated domestic company in the second arrangement the carrier agreed that in exchange for premiums it would insure the second company against its risk of loss associated with the operation of its own transport fleet the amount that the carrier received from the second agreement constituted of the total_amounts it received during the tax_year on a gross and net_basis thus of the carrier's business remained with one insured the revenue_ruling concluded that the first arrangement still lacked the requisite risk_distribution to constitute insurance even though the scenario involved multiple insureds in situation of revrul_2005_40 llcs elected classification as associations each contributing between five and of the insurer’s total risks the service concluded that this transaction constituted insurance for federal_income_tax purposes the principal concern with regard to your activities is whether there is sufficient risk_distribution as discussed above the idea of risk_distribution involves some mathematical concepts for example risk_distribution is said to incorporate the statistical phenomenon known as the law of large numbers whereby distributing risks allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums the concept hinges on the assumption of numerous relatively small and independent risks that occur randomly over time 811_f2d_1297 pincite as discussed the service in revrul_2002_90 concluded that insurance existed where insureds each contributed between five and to the insured’s total risks situation of revrul_2005_40 the service concluded that insurance existed where llcs electing classification as associations each contributed between five and of the insurer's total risks moreover in situation of revrul_2002_89 supra the service concluded that insurance existed where a wholly owned subsidiary insured its parent but the arrangement represented less than of the insurer’s total risk for the year similarly in the present facts are similar to those under situation of revrul_2002_89 supra and in situation of revrul_2002_89 supra the liability situation of revrul_2005_40 supra coverage provided to the parent_corporation by its wholly owned subsidiary accounted for xxxxxxk of the total risks borne by the subsidiary similarly in situation of revrul_2005_40 supra a second insurer contributing of the insured’s risks was added to the single-insured scenario of situation the service concluded in both of the above scenarios that insurance did not exist because there lacked a sufficient number of insureds to provide for an adequate premium pooling base the service’s published guidance does not address whether insurance exists where the number of insureds varies between and nor does such guidance deal with the fact patterns involving a concentration of risk with a single insured of less than assuming that all of your contracts do constitute insurable risks over of your total risks for the year tax_year are with the three entities that make-up b in the present case the fact pattern for the year in question presents a heavy concentration of risks in just a few insureds in our view such concentration of risk does not allow the insurer to reduce the possibility that a single costly claim will not exceed the amount of premiums taken in from such a limited number of insureds therefore there is not sufficient risk_distribution to conclude that insurance exists consequently you do not qualify as an insurance_company you appear to rely on 96_tc_45 to support its argument that it qualifies as an insurance_company you believe that the court in harper group holds that where a single-insured paid of the total premium risk_distribution was sufficient to qualify the arrangement as insurance because less than of your risk is from b applicant asserts that the arrangement should qualify as insurance under harper group this is a misunderstanding of harper group in harper group to of the total premiums received for the years at issue were not related to a single policyholder rather the to were the total percentages received from all related policyholders including brother sister corporations a total of entities the court’s analysis in harper group must be read in its entirety and all the facts and circumstances must be considered ie that there are entities making up the nearly two thirds risk concentration in all the years at issue the service took a similar position in revrul_2002_90 concluding that insurance existed in an arrangement involving insureds each contributing between and of the insurer's total risks moreover in situation of revrul_2005_40 the service concluded that insurance existed where llcs electing classification as associations each contributed between and of the insurer’s total risks also in situation of revrul_2002_89 the service concluded that insurance existed where a wholly owned subsidiary insured its parent but the arrangement represented less than of the insurer’s total risk for the year sec_501 of the code exempts certain insurance_companies from federal_income_tax for the reasons stated above you are not an insurance_company within the meaning of sec_501 therefore you are not exempt from federal_income_tax under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete xxxxxx you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs qgov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service xxkxxxx xkxkxx constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
